Exhibit 10.36

MOEN INCORPORATED

BRUCE A. CARBONARI

TRUST AGREEMENT

THIS AGREEMENT, made as of the first day of January 2003, among BRUCE A.
CARBONARI, MOEN INCORPORATED, a Delaware corporation (the “Company”), and THE
NORTHERN TRUST COMPANY, an Illinois banking corporation (the “Trustee”).

WITNESSETH:

WHEREAS, the Company has offered full-time employment to BRUCE A. CARBONARI (the
“Executive”) with assurance of receiving benefits pursuant to the terms of the
Company’s Supplemental Plan as well as pension benefits under the Compensation
Agreement between the Company and the Executive dated as of April 1, 2001 (the
“Compensation Agreement”) and any other agreements or arrangements for the
payment of additional pension or other deferred compensation benefits to or on
behalf of the Executive (the Supplemental Plan, the Compensation Agreement and
such other agreements or arrangements are herein collectively referred to as the
“Plan”); and

WHEREAS, the Company has induced the Executive to join its full-time employ by
establishing a trust, and wishes to continue with the Trustee a trust, for the
Executive in order to provide a source of payment of the benefits payable to the
Executive under the terms of the Plan;

NOW, THEREFORE, in consideration of the premises and mutual and independent
promises herein, the parties hereto covenant and agree as follows:

ARTICLE I

1.1 The Executive and the Company hereby establish with the Trustee a Trust
consisting of such sums of money and such property acceptable to the Trustee as
shall from time to time be paid or delivered to the Trustee by the Company and
the earnings and profits thereon. All such money and property, all investments
made therewith and proceeds thereof, less the payments or other distributions
which, at the time of reference, shall have been made by the Trustee, as
authorized herein, are referred to herein as the “Fund” and shall be held by the
Trustee, IN TRUST, in accordance with the provisions of this Agreement. The
Trust shall be solely for the purpose of providing benefits under the Plan with
respect to the Executive, and neither the Company nor any creditors of the
Company shall have any interest in the Fund.

1.2 The Trustee shall hold, manage, invest and otherwise administer the Fund
pursuant to the terms of this Agreement. The Trustee shall be responsible only
for contributions actually received by it hereunder and shall have no
responsibility for the correctness of the amount thereof. Upon the establishment
of this Trust, and from time to time thereafter, the Company may contribute to
the Trust, unless otherwise directed by the Executive to make such contributions
to a segregated account established with the Trustee or other bank, trust
company or other financial institution by or for the benefit of the Executive
pursuant to the Plan (“Segregated Account”), such amount in cash as the Company
shall determine to be appropriate to provide a source of the payments required
under the terms of the Plan. Prior to the making of any contribution to the
Trust, the Company shall have approved the establishment of a Segregated Account
of the Executive, the terms and provisions thereof, and the bank, trust company
or other financial institution with which such Segregated Account may be
established. The initial contribution by the Company shall be in an amount
approximately equal to the present value of the after tax equivalent of the
aggregate maximum benefits that would be due to the Executive as of such date
under the retirement provisions of the Plan, or such lesser amount as the
Company shall determine. The Company will make additional annual contributions
to the Trust or Segregated Account in amounts such that the amount of the Fund,
together with the amount in the Executive’s Segregated Account, at such time
will be approximately equal to the present value of the after tax equivalent of
the Executive’s accrued benefits under the Plan



--------------------------------------------------------------------------------

at that time, or in such lesser amounts as the Company shall determine. The
Company also may make a final contribution to the Trust as promptly as
practicable after the Executive’s termination of employment in an amount such
that the amount of the Fund, together with the amount, if any, in the
Executive’s Segregated Account will be equal to (i) the sum of the present value
of the after tax equivalent of (y) the Executive’s benefit under the
supplemental retirement provisions of the Plan or, if the termination of
employment is by reason of the death of the Executive, the Executive’s benefit
under the supplemental retirement provisions of the Plan immediately prior to
his death, and (z) any other benefits payable to the Executive, reduced by
(ii) the amounts of any actual withdrawals from the Fund or from the Executive’s
Segregated Account by the Executive as provided in Section 2.4 plus the income
which would have been earned on such withdrawn amounts from the time of
withdrawal to the time of the Executive’s termination of employment, assuming
earnings at an interest-rate equal to the after tax equivalent of the average
monthly yield on ten year coupon U.S. Treasury bonds (as published by the
Federal Reserve) for the month of termination of Qualifying Employment and the
prior five months.

1.3 The Company shall certify to the Trustee and the Executive at the time of
each contribution to the Fund the amount of such contribution being made in
respect of the Executive’s supplemental retirement benefit under the Plan, and
other benefits, under the Plan. The Fund shall be revalued by the Trustee
quarterly as of the last business day of each March, June, September and
December, or at such other times as agreed to by the Company and the Trustee, at
current market values, as determined by the Trustee, which shall deliver as soon
as practicable a copy of such quarterly valuation to the Company and the
Executive.

ARTICLE II

2.1 The Company shall act as Administrator of the Trust. Except for the records
dealing solely with the Fund and its investment, which shall be maintained by
the Trustee, the Company as Administrator shall maintain all the Executive’s
records contemplated by this Agreement, including records of the Executive’s
compensation and benefits from the Company, the amount of his benefits accrued
under the Plan, the Company’s contributions to the Fund, withdrawals from the
Fund as provided in Section 2.4 or from the Executive’s Segregated Account, the
Executive’s beneficiary designation and such other records as may be necessary
for determining the amount payable to the Executive or his Surviving Spouse or
other beneficiary under the Plan. All such records shall be made available
promptly upon the request of the Executive. The Company shall give written
notice to the Trustee of the Executive’s termination of employment, and as to
whether such termination is by reason of the death of the Executive. The Company
as Administrator shall also prepare and distribute the Executive’s annual
estimated benefit statements specified in Section 2.2 and shall perform such
other duties and responsibilities in connection with the administration of the
Trust as the Company or the Trustee determines is necessary or advisable to
achieve the objectives of this Agreement.

2.2 The Company as Administrator shall prepare an annual estimated benefits
statement in respect of the Executive and shall furnish a copy of same to the
Executive by no later than May 15 of each year.

2.3 The Company shall have full responsibility for the proper remittance of all
withholding taxes on contributions by the Company to the Trust to the
appropriate taxing authority and shall furnish the Executive with the
appropriate tax information form reporting the amounts of such contributions and
any withholding taxes. The Trustee shall have the responsibility for the
preparation and filing with the appropriate taxing authorities of all tax
returns required to be filed for the Trust.

2.4 Subject to the next to the last sentence of Section 5.2, the Executive may
withdraw all or any portion of the Fund, in cash or, to the extent practicable,
in kind at any time upon written notice of not less than sixty (60) days to the
Company and the Trustee. Prior to any such withdrawal, the Trustee shall notify
the Company in writing of such withdrawal and the amount thereof.



--------------------------------------------------------------------------------

2.5 The Executive may elect to transfer all or any portion of the Fund to his
Segregated Account, in cash or, to the extent practicable, in kind, at any time
upon written notice of not less than sixty (60) days to the Company and the
Trustee and the financial institution with which the Segregated Account is
established. The Executive also may elect to transfer funds, in cash, from his
Segregated Account to the Trust upon written notice of not less than sixty
(60) days to the Company and the Trustee, and funds so transferred shall be held
by the Trustee as part of the Fund.

2.6 The Executive may designate a beneficiary to receive all or any portion of
the Fund in the event of his death. Such designation shall be in writing filed
with the Company as Administrator on a form approved by it and signed by the
Executive. The Company shall promptly notify the Trustee of any such beneficiary
designation and any changes therein.

ARTICLE III

3.1 After the execution of this Agreement, the Company shall promptly file with
the Trustee a certified list of the names and specimen signatures of the
officers of the Company and any delegate authorized to act for it. The Company
shall promptly notify the Trustee of the addition or deletion of any person’s
name to or from such list, respectively. Until receipt by the Trustee of notice
that any person is no longer authorized so to act, the Trustee may continue to
rely on the authority of the person. All certifications, notices and directions
by any such person or persons to the Trustee shall be in writing signed by such
person or persons. The Trustee may rely on any such certification, notice or
direction purporting to have been signed by or on behalf of such person or
persons that the Trustee believes to have been signed thereby. The Trustee may
rely on any certification, notice or direction of the Company that the Trustee
believes to have been signed by a duly authorized officer or agent of the
Company. The Trustee shall have no responsibility for acting or not acting in
reliance upon any notification believed by the Trustee to have been so signed by
a duly authorized officer or agent of the Company. The Company shall be
responsible for keeping accurate books and records with respect to the
Executive, his compensation and his rights and interests in the Fund under the
Plan.

3.2 The Company (which has the authority to do so under the laws of its state of
incorporation) shall indemnify The Northern Trust Company, and defend it and
hold it harmless from and against any and all liabilities, losses, claims, suits
or expenses (including reasonable attorneys’ fees) of whatsoever kind and nature
which may be imposed upon, asserted against or incurred by The Northern Trust
Company at any time (1) by reason of its carrying out its responsibilities or
providing services under this Trust Agreement, or its status as Trustee, or by
reason of any act or failure to act under this Trust Agreement, except to the
extent that any such liability, loss, claim, suit or expense arises directly
from Trustee’s negligence or willful misconduct in the performance of
responsibilities specifically allocated to it under the Trust Agreement, or
(2) by reason of the Trust’s failure to qualify as a grantor trust under the IRS
grantor trust rules.

This paragraph shall survive the termination of this Trust Agreement.

ARTICLE IV

4.1 The Trustee shall not be liable in discharging its duties hereunder if it
acts in good faith and in accordance with the terms of this Agreement including,
without limitation, the making of any investment directed by the Company. The
Trustee shall have no liability for following the directions of the Company,
other than negligence in carrying out the directions as given by the Company,
nor shall the Trustee have any responsibility or obligation to review such
directions and determine whether or not such directions comply with Section 4.2.



--------------------------------------------------------------------------------

4.2 The Trustee shall not have any discretion for the investment of the Fund,
but shall invest as directed in writing by the Company, which direction shall be
in accordance with this Section 4.2. The Company shall direct that the assets of
the Fund shall be invested separately as to amounts representing the Executive’s
supplemental retirement benefit and any other benefits under the Plan.

The Company shall direct the Trustee to invest supplemental retirement benefit
amounts solely in the Northern Institutional Funds Intermediate Bond Portfolio,
to the extent such fund exists or continues to exist, and otherwise in the
Northern Trust Institutional Funds Diversified Asset Portfolio. As soon as
practicable after the Executive’s 60th birthday, the Company may direct the
Trustee in writing to invest one-half of the amounts held in the Northern
Institutional Funds Intermediate Bond Portfolio attributable to supplemental
retirement benefits, and as soon as practicable after the Executive’s 63rd
birthday, the Company may direct the Trustee to invest the remainder of the
amounts held in the Northern Institutional Funds Intermediate Bond Portfolio
attributable to supplemental retirement benefits, solely in the Northern Trust
Institutional Funds Diversified Asset Portfolio.

If any of the above funds for which The Northern Trust Company or any of its
affiliates serves as investment advisor shall cease to exist, the Trustee shall
notify the Executive in writing, with a copy to the Company.

Subject to such written directions, the Trustee shall have the power and right:

(a) To receive and hold all contributions made to it by the Company;

(b) To participate in and use a book-entry system for the deposit and transfer
of securities;

(c) To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;

(d) To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;

(e) To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof and any assessments levied with respect to
any such property so deposited;

(f) To extend the time of payment of any obligation held by it;

(g) To hold uninvested any moneys received by it, without liability for interest
thereon, until such moneys shall be invested, reinvested or disbursed;

(h) To exercise all voting or other rights with respect to any property held by
it and to grant proxies, discretionary or otherwise; and

(i) For the purposes of the Trust, to borrow money from others, including The
Northern Trust Company, to issue its promissory note or notes therefor, and to
secure the repayment thereof by pledging any property held by it.

4.3 Solely in its discretion, and in no way as a limitation to the other rights
and powers granted by the law, the Trustee has the following rights and powers:

(a) To employ suitable agents and counsel, who may be counsel to the Company or
the Trustee, and to pay their reasonable expenses and compensation from the Fund
to the extent not paid by the Company;

(b) To cause any property held by it to be registered and held in the name of
one or more nominees, with or without the addition of words indicating that such
securities are held in a fiduciary capacity, and to hold securities in bearer
form;



--------------------------------------------------------------------------------

(c) To settle, compromise or submit to arbitration any claims, debts or damages
due or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by the Company to its
reasonable satisfaction against liability or expenses it might incur therefrom;

(d) To organize under the laws of any state a corporation or trust for the
purpose of acquiring and holding title to any property which it is authorized to
acquire hereunder and to exercise with respect thereto any or all of the powers
set forth herein; and

(e) Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Fund.

4.4 The Trustee shall furnish to the Company and the Executive such information,
in the form maintained by the Trustee in its ordinary course of business, as may
be needed for tax or other purposes.

4.5 No person dealing with the Trustee shall be under any obligation to see to
the proper application of any money paid or property delivered to the Trustee or
to inquire into the Trustee’s authority as to any transaction.

4.6 The Trustee shall distribute cash or other assets from the Fund in
accordance with Articles II and VIII hereof.

The Trustee may make any distribution required hereunder by mailing its check
for the specified amount or, if distribution is to be made in kind, by making
other appropriate distribution, to the person to whom such distribution or
payment is to be made, at such address as may be specified pursuant to
Section 10.5, or if no such address shall have been so furnished, to such person
in care of the Company, or (if so directed by the recipient) by crediting the
account of such person or by transferring funds to such person’s account by bank
or wire transfer.

4.7 If at any time there is no person authorized to act under this Agreement on
behalf of the Company, the Board of Directors of the Company or its Executive
Committee or Compensation and Stock Option Committee shall have the authority
and responsibility to act hereunder.

ARTICLE V

5.1 The Executive, or in the event of the Executive’s death the Executive’s
personal representative, shall be responsible for the payment of any federal,
state or local taxes on the Fund, or any part thereof, and on the income
therefrom, subject to the Company’s obligation under the Plan to reimburse the
Executive in respect of such taxes.

5.2 For all periods prior to the Executive’s termination of employment, and for
a period of sixty (60) days thereafter and for any further period as may be
authorized by the Company, the Company shall pay to the Trustee its reasonable
expenses for the management and administration of the Fund, including without
limitation advances for or prompt reimbursement of reasonable expenses of
counsel and other agents employed by the Trustee, and reasonable compensation
for its services as Trustee hereunder, the amount of which shall be agreed upon
from time to time by the Company and the Trustee in writing; provided, however,
that if the Trustee forwards an amended fee schedule to the Company requesting
its agreement thereto and the Company fails to object thereto within thirty
(30) days of its receipt, the amended fee schedule shall be deemed to be agreed
upon by the Company and the Trustee. Such expenses and compensation shall be
paid from the Fund unless paid by the Company. The Company and the Executive
acknowledge that the Trustee, or an affiliate thereof, will, in addition to



--------------------------------------------------------------------------------

the compensation provided by this Article 5.2, receive compensation with regard
to the administration and investment of certain funds referred to in Article 4.2
hereof, and the Company and the Executive agree that the Trustee, or any
affiliate thereof, shall receive such compensation in addition to the
compensation provided by this Article 5.2.

ARTICLE VI

6.1 The Trustee shall maintain records with respect to the Fund that show all
its receipts and disbursements hereunder. The records of the Trustee with
respect to the Fund shall be open to inspection by the Company or its
representatives and by the Executive at all reasonable times during normal
business hours of the Trustee and may be audited not more frequently than once
each fiscal year by an independent certified public accountant engaged by the
Company; provided, however, the Trustee shall be entitled to additional
compensation from the Company in respect of audits or auditors’ requests which
the Trustee determines to exceed the ordinary course of the usual scope of such
examinations of its records.

6.2 Within a reasonable time after the close of each fiscal year of the Company
(or, in the Trustee’s discretion, at more frequent intervals), or of any
termination of the duties of the Trustee hereunder, the Trustee shall prepare
and deliver to the Company and the Executive a statement of transactions
reflecting its acts and transactions as Trustee during such fiscal year, portion
thereof or during such period from the close of the last fiscal year or last
statement period to the termination of the Trustee’s duties, respectively,
including a statement of the then current value of the Fund. Any such statement
shall be deemed an account stated and accepted and approved by the Company and
the Executive, and the Trustee shall be relieved and discharged, as if such
account had been settled and allowed by a judgment or decree of a court of
competent jurisdiction, unless protested by written notice to the Trustee within
sixty (60) days of receipt thereof by the Company or the Executive.

The Trustee shall have the right to apply at any time to a court of competent
jurisdiction for judicial settlement of any account of the Trustee not
previously settled as herein provided or for the determination of any question
of construction or for instructions. In any such action or proceeding it shall
be necessary to join as parties only the Trustee, the Company and the Executive
(although the Trustee may also join such other parties as it may deem
appropriate), and any judgment or decree entered therein shall be conclusive.

ARTICLE VII

7.1 The Trustee may resign at any time by delivering written notice thereof to
the Company and the Executive; provided, however, that no such resignation shall
take effect until the earlier of (i) sixty (60) days from the date of delivery
of such notice to the Company and the Executive or (ii) the appointment of a
successor trustee.

7.2 The Trustee may be removed at any time by the Company, pursuant to a
resolution of the Board of Directors of the Company or its Executive Committee
or Compensation and Stock Option Committee, upon delivery to the Trustee of a
certified copy of such resolution and sixty (60) days’ written notice to the
Trustee and the Executive of (i) such removal and (ii) the appointment of a
successor trustee, unless such notice period is waived in whole or in part by
the Trustee and the Executive.

7.3 Upon the resignation or removal of the Trustee, a successor trustee shall be
appointed by the Company. Such successor trustee shall be a bank or trust
company established under the laws of the United States or a state within the
United States and having either total assets of at least $15 billion or trust
assets of at least $25 billion. Such appointment shall take effect upon the
delivery to the Trustee and the Executive of (a) a written appointment of such
successor trustee, duly executed, by the Company and (b) a written acceptance by
such successor trustee, duly executed thereby. Any successor trustee shall have
all the rights, powers and duties granted the Trustee hereunder.



--------------------------------------------------------------------------------

7.4 If, within sixty (60) days of the delivery of the Trustee’s written notice
of resignation, a successor trustee shall not have been appointed, the Trustee
shall apply to any court of competent jurisdiction for the appointment of a
successor trustee.

7.5 Upon the resignation or removal of the Trustee and the appointment of a
successor trustee, and after the acceptance and approval of its account, the
Trustee shall transfer and deliver the Fund to such successor trustee. The
Trustee shall not transfer or deliver the Fund to any successor trustee unless
and until such successor trustee provides the Trustee with a written
certification that it is a bank or trust company having either total assets of
at least $15 billion or trust assets of at least $25 billion. The Trustee may
conclusively rely on such written certification from the successor trustee that
it meets the criteria specified in the immediately preceding sentence.

ARTICLE VIII

8.1 The Trust shall terminate upon the later of (1) receipt by the Trustee of
written notice from the Company of the Executive’s termination and reason for
such termination, and (2) upon the expiration of sixty (60) days following the
Executive’s date of termination of employment (by retirement or otherwise).
Subject to Section 10.3, the Trust shall also terminate if the Company ceases to
exist. Nevertheless, the Trustee and the Executive may agree to continue the
Trust thereafter upon such terms as they may agree in writing, but in the event
of such continuation the Company shall have no further obligations under this
Agreement with respect to matters relating to such continuation, including
expenses and compensation of the Trustee, as provided in Section 5.2, and
indemnification of the Trustee as provided in Section 3.2.

8.2 Upon the termination of the Trust, the Trustee shall distribute the Fund as
directed by the Executive or, in the absence of such direction, shall distribute
all of the Fund to the Executive’s Segregated Account established with the
Trustee, if any, or if there is no such Segregated Account to the Executive, or
in the event of the Executive’s death his personal representative, after
deducting therefrom any amounts owing to the Trustee under this Agreement which
have not been paid by the Company. Upon any termination of the Trust in
accordance with Article VIII, the Trustee shall, after the acceptance and
approval of its account, in accordance with Section 6.2, be relieved and
discharged. The powers of the Trustee as provided in Section 5.2, shall continue
as long as any part of the Fund remains in its possession.

ARTICLE IX

9.1 This Agreement may be amended, in whole or in part, at any time and from
time to time, by the Company with the written consent of the Executive and the
Trustee. Any such amendment by the Company shall be pursuant to a resolution of
the Board of Directors of the Company or its Executive Committee or Compensation
and Stock Option Committee by delivery to the Trustee of a certified copy of
such resolution and a written instrument duly executed and acknowledged by the
Company and the Executive in the same form as this Agreement.

ARTICLE X

10.1 This Agreement shall be construed and interpreted under, and the Trust
hereby created shall be governed by, the laws of the State of Illinois insofar
as such laws do not contravene any applicable federal laws, rules or
regulations.

10.2 Neither the gender nor the number (singular or plural) of any word shall be
construed to exclude another gender or number when a different gender or number
would be appropriate.

10.3 This Agreement shall be binding upon and inure to the benefit of the
Executive, his estate, personal representative, beneficiary, heirs and assigns.
This Agreement also shall be binding upon and inure to the benefit of any
successor to the Company or its business as the result of merger, consolidation,
reorganization, transfer of assets or otherwise and any subsequent successor
thereto. In the event of any such merger, consolidation, reorganization,
transfer of assets or other similar transaction, the successor to the Company or
its business or any subsequent successor thereto shall promptly notify the
Trustee in writing of its successorship and furnish the Trustee with the
information specified in Section 3.1 of this Agreement. In no event shall any
such transaction described herein suspend or delay the rights of the Executive
to receive benefits hereunder.



--------------------------------------------------------------------------------

10.4 This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which shall together constitute
only one Agreement.

10.5 All notices and other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when actually
delivered to the respective addresses set forth below:

 

Company:   

Moen Incorporated

25300 Al Moen Drive

North Olmsted, OH 44070

Trustee:   

The Northern Trust Company

Attn: Martin Mulcrone (or current

  RM for Moen Incorporated

50 South LaSalle Street

Chicago, Illinois 60675

Executive:   

Bruce A. Carbonari

30410 Lake Road

Bay Village, OH 44140



--------------------------------------------------------------------------------

or at such other address as such person may specify in writing by notice as set
forth above to the other persons listed above.

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed as of the first day of January, 2003.

 

Attest:   MOEN INCORPORATED   By  

/s/ D.L. BIRELEY

  Print Name   D.L. BIRELEY   Title   SR V.P. HUMAN RESOURCES Attest:   The
Northern Trust Company   By  

/s/ MARTIN MULCRONE

  Print Name   MARTIN MULCRONE   Title   VICE PRESIDENT Witness:   BRUCE A.
CARBONARI  

/s/ BRUCE A. CARBONARI



--------------------------------------------------------------------------------

STATE OF OHIO   )   : ss.: North Olmsted, OH - Dec. 5, 2002 COUNTY OF CUYAHOGA  
)

Personally appeared Don Bireley, Sr. Vice President of Human Resources of MOEN
INCORPORATED, signer and sealer of the foregoing instrument, and acknowledged
the same to be his free act and deed as such Sr. Vice President—and the free act
and deed of said Corporation, before me.

 

/s/ Lori L. Zahoric

Notary Public

 

STATE OF Illinois   )   : ss.: Chicago, IL 12/18, 2003 COUNTY OF Cook   )

Personally appeared Martin Mulcrone, Vice President of THE NORTHERN TRUST
COMPANY, signer and sealer of the foregoing instrument, and acknowledged the
same to be his free act and deed as such Vice President and the free act and
deed of said Company, before me.

 

OFFICIAL SEAL

ROBERT MICHAEL VERNILLE

NOTARY PUBLIC. STATE OF ILLINOIS

MY COMMISSION EXPIRES 3-1-2005

/s/ ROBERT MICHAEL VERNILLE

Notary Public

 

STATE OF OHIO   )   : ss.: North Olmsted, OH - Dec. 5, 2002 COUNTY OF CUYAHOGA  
)

Personally appeared BRUCE CARBONARI, signer of the foregoing instrument, and
acknowledged the same to be his free act and deed, before me.

 

/s/ Lori L. Zahoric

Notary Public